ORDER

PER CURIAM.
E.T. (Father) appéals from the trial court’s judgment terminating his parental rights to his daughter, C.A.T., contending he did not knowingly and intelligently waive his right to counsel at the termination proceeding. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law. In re M.A.J., 998 S.W.2d 177, 180 (Mo.App.E.D.1999). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).